Title: To Thomas Jefferson from Quesnay de Beaurepaire, 2 March 1789
From: Beaurepaire, Quesnay de
To: Jefferson, Thomas



Excellence
paris ce 2 mars 1789grand Hotel de toulouse Rue du jardinet

Sur le point d’envoyer en Amérique, un autre professeur et differens articles qui sont dans ce moment necessaires à l’Academie  de Richemond, nous sommes obligés de réaliser les fonds qui ont déja été souscrits. Voudriez vous me faire l’honneur de m’indiquer le jour qu’il plaira à votre Excellence de solder l’action qu’elle a eut la bonté de souscrire.
Celui qui sera chargé de l’aller recevoir, aura l’honneur de vous remettre pour reçu l’action munie des signatures necessaires.
Je suis avec un profond Respect Excellence Votre très humble et tres obeissant serviteur,

 Le Chr. Quesnay de Beaurepaire

